EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
November 17, 2003, among PACER INTERNATIONAL, INC., a Tennessee corporation (the
“Borrower”), the lenders party hereto (each, a “Lender” and, collectively, the
“Lenders”), CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH and HARRIS TRUST &
SAVINGS BANK, as Co-Documentation Agents (in such capacity, the
“Co-Documentation Agents”), BEAR STEARNS CORPORATE LENDING INC. and CREDIT
LYONNAIS NEW YORK BRANCH, as Co-Syndication Agents (in such capacity, the
“Co-Syndication Agents”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent (in such capacity, the “Administrative Agent” and, together
with the Co-Documentation Agents and the Co-Syndication Agents, each, an “Agent”
and, collectively, the “Agents”). Unless otherwise indicated, all capitalized
terms used herein and not otherwise defined shall have the respective meanings
provided such terms in the Credit Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders from time to time party thereto, and the
Agents are parties to a Credit Agreement, dated as of June 10, 2003 (as amended,
modified and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”); and

 

WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend the Credit Agreement as herein provided;

 

NOW, THEREFORE, it is agreed:

 

I. Amendments to Credit Agreement.

 

1. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new clause (e) immediately following clause (d) of said Section:

 

“(e) New Term Loans. (A) Subject to and upon the terms and conditions set forth
herein, (i) each Consenting Term Lender severally agrees to convert (the “Term
Loan Conversion”), on the First Amendment Effective Date, all Term Loans of such
Consenting Term Lender outstanding on the First Amendment Effective Date
(immediately prior to giving effect thereto) into new term loans hereunder owing
by the Borrower (each such term loan, a “Converted Term Loan” and, collectively,
the “Converted Term Loans”) and (ii) each Lender with a New Term Loan Commitment
severally agrees to make, on the First Amendment Effective Date, a term loan or
term loans (each, an “Additional New Term Loan” and, collectively, the
“Additional New Term Loans”, and, together with the Converted Term Loans, the
“New Term Loans”) to the Borrower, which New Term Loans:

 

(i) shall be denominated in U.S. Dollars;



--------------------------------------------------------------------------------

(ii) except as hereinafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into one or more Borrowings of Base
Rate Loans or Eurodollar Loans, provided that (x) except as otherwise
specifically provided in Section 1.10(b), all New Term Loans made as part of the
same Borrowing shall at all times consist of New Term Loans of the same Type and
(y) Borrowings of New Term Loans on the First Amendment Effective Date shall be
subject to the rules set forth in clause (B) of this Section 1.01(e) below; and

 

(iii) shall not exceed for any Lender, in initial principal amount, that amount
which equals the sum of (x) the aggregate principal amount of the Term Loans, if
any, made by such Lender and outstanding on the First Amendment Effective Date
(immediately prior to giving effect thereto) as set forth on Schedule I hereto
under the heading “Converted Term Loans” and (y) the New Term Loan Commitment of
such Lender (if any) as in effect on the First Amendment Effective Date (before
giving effect to any reductions thereto on such date pursuant to Section
3.03(f)).

 

Once repaid, New Term Loans may not be reborrowed.

 

(B)(i) Each Borrowing of Term Loans existing on the First Amendment Effective
Date immediately prior to the Term Loan Conversion and maintained as Eurodollar
Loans (each, an “Existing Term Loan Borrowing”) shall, upon the occurrence of
the Term Loan Conversion, be deemed to be a new Borrowing of New Term Loans for
all purposes of this Agreement, (ii) each such newly-deemed Borrowing of New
Term Loans shall be subject to the same Interest Period (and Eurodollar Rate) as
the Existing Term Loan Borrowing to which it relates (as if no new Borrowing had
in fact occurred), (iii) Additional New Term Loans shall be initially incurred
pursuant to a single Borrowing of Eurodollar Loans which shall be added to (and
thereafter be deemed to constitute a part of) each such newly-deemed Borrowing
of New Term Loans described in preceding subclause (i) on a pro rata basis
(based on the relative sizes of the various such newly-deemed Borrowings of New
Term Loans) and (iv) in connection with the Term Loan Conversion and the
incurrence of Additional New Term Loans pursuant to Section 1.01(e)(A), the
Administrative Agent shall (and is hereby authorized to) take all appropriate
actions to ensure that all Lenders with outstanding New Term Loans (after giving
effect to the Term Loan Conversion and the incurrence of Additional New Term
Loans pursuant to Section l.01(e)(A)) participate in each newly-deemed Borrowing
of New Term Loans on a pro rata basis (based upon their respective New Term Loan
Borrowing Amounts as in effect on the First Amendment Effective Date).

 

(C) In connection with the Term Loan Conversion and the incurrence of Additional
New Term Loans pursuant to Section 1.01(e)(A), the Lenders and the Borrower
hereby agree that, notwithstanding anything to the contrary contained in this
Agreement, (i) if requested by any Lender making Additional New Term Loans which
“match funds”, the Borrower shall pay to such Lender

 

-2-



--------------------------------------------------------------------------------

such amounts necessary, as reasonably determined by such Lender, to compensate
such Lender for making such Additional New Term Loans in the middle of an
existing Interest Period (rather than at the beginning of the respective
Interest Period, based upon the rates then applicable thereto) and (ii) the
Borrower shall be obligated to pay to the respective Lenders breakage or other
costs of the type referred to in Section 1.11 (if any) incurred in connection
with the Term Loan Conversion and/or the actions taken pursuant to preceding
clause (B) of this Section 1.01(e).

 

(D) On and after the First Amendment Effective Date, each Consenting Term Lender
which holds a Term Note shall be entitled to surrender such Term Note to the
Borrower against delivery of a New Term Note completed in conformity with
Section 1.05; provided that if any such Term Note is not so surrendered, then
from and after the First Amendment Effective Date such Term Note shall be deemed
to evidence the Converted Term Loans into which the Term Loans theretofore
evidenced by such Term Note have been converted.”

 

2. Section 1.04(a) of the Credit Agreement is hereby amended by deleting the
parenthetical “(or, in the case of Swingline Loans, DBTCA shall make available
the full amount thereof)” appearing in the first sentence of said Section and
inserting the text “(or (I) in the case of Swingline Loans, DBTCA shall make
available the full amount thereof and (II) in the case of Additional New Term
Loans, each Lender with a New Term Loan Commitment will make available an amount
thereof equal to its New Term Loan Commitment on the First Amendment Effective
Date)” in lieu thereof.

 

3. Section 1.05(a) of the Credit Agreement is hereby amended by (i) inserting
the text “, (iii) if New Term Loans, by a promissory note substantially in the
form of Exhibit B-4, with blanks appropriately completed in conformity therewith
(each, a “New Term Note” and, collectively, the “New Term Notes”),” immediately
after the end of clause (ii) of said Section and (ii) redesignating clause (iii)
of said Section as clause (iv).

 

4. Section 1.05 of the Credit Agreement is hereby further amended by inserting
the following new clause (g) immediately following clause (f) of said Section:

 

“(g) The New Term Note issued to each Lender shall (i) be executed by the
Borrower, (ii) be payable to the order of such Lender or its registered assigns
and be dated the date of issuance thereof, (iii) be in a stated principal amount
(expressed in U.S. Dollars) equal to the sum of the New Term Loan Commitment of
such Lender on the First Amendment Effective Date before giving effect to any
reductions thereto on such date plus the aggregate principal amount of all
Converted Term Loans of such Lender on the First Amendment Effective Date (or,
in the case of any New Term Note issued after the First Amendment Effective
Date, in a stated principal amount equal to the outstanding principal amount of
the New Term Loans of such Lender on the date of issuance thereof) and be
payable in the principal amount of New Term Loans evidenced thereby from time to
time, (iv) mature on the New Term Loan Maturity Date, (v) bear interest as
provided in the appropriate clause of Section 1.08 in respect of

 

-3-



--------------------------------------------------------------------------------

the Base Rate Loans and Eurodollar Loans, as the case may be, evidenced thereby,
(vi) be subject to voluntary prepayment as provided in Section 4.01, and
mandatory repayment as provided in Section 4.02, and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.”.

 

5. Section 1.07 of the Credit Agreement is hereby amended by (i) deleting the
text “Term Loans” in said Section and inserting the text “New Term Loans” in
lieu thereof and (ii) inserting the text “, New Term Loan Borrowing Amounts”
immediately after the text “Term Loan Commitments” appearing in said Section.

 

6. Section 1.09 of the Credit Agreement is hereby amended by (i) deleting the
text “and” appearing after the text “Section 1.01(a)(iii)” and inserting a comma
in lieu thereof, (ii) inserting the text “and 1.01(e)(ii)” immediately following
the text “1.01(b)(ii)” and (iii) deleting each instance of the text “Term Loans”
appearing in subclause (vii) of said Section and inserting the text “New Term
Loans” in lieu thereof.

 

7. Section 1.13 of the Credit Agreement is hereby amended by deleting the text
“Term Loans” in each instance where it appears in said Section and inserting the
text “New Term Loans” in lieu thereof.

 

8. Section 3.02(b) of the Credit Agreement is hereby amended by deleting the
text “Term Loans” in each instance where it appears in said Section and
inserting the text “New Term Loans” in lieu thereof.

 

9. Section 3.03 of the Credit Agreement is hereby amended by (i) inserting the
text “; provided, however, that the Total New Term Loan Commitment shall
terminate on November 24, 2003, unless the First Amendment Effective Date has
occurred on or before such date” immediately preceding the period at the end of
clause (a) of said Section, (ii) inserting the text “, the Total New Term Loan
Commitment” immediately after the text “Total Term Loan Commitment” appearing in
clause (e) of said Section, (iii) inserting the text “, the New Term Loan
Commitment” immediately after the text “the Term Loan Commitment” appearing in
clause (e) of said Section and (iv) inserting the following new clause (f)
immediately following clause (e) of said Section:

 

“(f) The Total New Term Loan Commitment shall terminate in its entirety on the
First Amendment Effective Date (immediately after giving effect to the
incurrence of Additional New Term Loans on such date).”.

 

10. Section 4.01 of the Credit Agreement is hereby amended by deleting the text
“Term Loans” in each instance where it appears in said Section and inserting the
text “New Term Loans” in lieu thereof.

 

11. Section 4.02(b) of the Credit Agreement is hereby replaced in its entirety
with the following:

 

“(b) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on each date set forth below, the Borrower shall
be required to repay that principal amount of New Term Loans,

 

-4-



--------------------------------------------------------------------------------

to the extent then outstanding, as is set forth opposite such date (each such
repayment, as the same may be reduced as provided in Sections 4.01 and 4.02(h),
a “Scheduled Repayment”):

 

Scheduled Repayment Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

 

June 30, 2005

   $ 2,000,000  

September 30, 2005

   $ 6,250,000  

December 31, 2005

   $ 6,250,000  

March 31, 2006

   $ 6,250,000  

June 30, 2006

   $ 6,250,000  

September 30, 2006

   $ 6,250,000  

December 31, 2006

   $ 6,250,000  

March 31, 2007

   $ 6,250,000  

June 30, 2007

   $ 6,250,000  

September 30, 2007

   $ 6,250,000  

December 31, 2007

   $ 6,250,000  

March 31, 2008

   $ 6,250,000  

June 30, 2008

   $ 6,250,000  

September 30, 2008

   $ 6,250,000  

December 31, 2008

   $ 6,250,000  

March 31, 2009

   $ 6,250,000  

June 30, 2009

   $ 6,250,000  

September 30, 2009

   $ 6,250,000  

December 31, 2009

   $ 6,250,000  

March 31, 2010

   $ 6,250,000  

New Term Loan Maturity Date

   $ 101,250,000 ”.

 

12. Notwithstanding anything to the contrary contained in Section 4.02(d) of the
Credit Agreement or elsewhere in the Credit Agreement, the proceeds of all
Additional New Term Loans shall be applied on the First Amendment Effective Date
(as defined below) exclusively to repay in full all outstanding Term Loans of
Non-Consenting Term Lenders.

 

13. Section 4.02(h) of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

“(h) Each amount required to be applied pursuant to Sections 4.02(c), (d), (e),
(f) and (g) in accordance with this Section 4.02(h) shall be applied (i) first,
to repay the outstanding principal amount of New Term Loans and (ii) second, to
the extent in excess of the amounts required to be applied pursuant to preceding
subclause (i), to reduce the Total Revolving Loan Commitment (it being
understood and agreed that (x) the amount of any reduction to the Total

 

-5-



--------------------------------------------------------------------------------

Revolving Loan Commitment as provided in preceding subclause (ii) shall be
deemed to be an application of proceeds for purposes of this Section 4.02(h)
even though cash is not actually applied, (y) any cash received by the Borrower
or such Subsidiary in connection with the event giving rise to such reduction
will be retained by such Person except to the extent that such cash is otherwise
required to be applied as provided in Section 4.02(a) as a result of any
reduction to the Total Revolving Loan Commitment and (z) such reduction shall be
made in accordance with Section 3.03(e)). All repayments of outstanding New Term
Loans pursuant to Sections 4.02(c), (d), (e), (f) or (g) shall be applied to
reduce the then remaining Scheduled Repayments of New Term Loans on a pro rata
basis (based upon the then remaining Scheduled Repayments after giving effect to
all prior reductions thereto).”

 

14. Section 7.05(a) of the Credit Agreement is hereby amended by inserting the
following new sentence at the end of said Section:

 

“All proceeds of the Additional New Term Loans shall be used on the First
Amendment Effective Date to repay outstanding Term Loans of Non-Consenting Term
Lenders (if any).”

 

15. Sections 8.01(j), 9.02(d), 9.02(k), 9.02(m), 9.11(c) and 9.11(d) of the
Credit Agreement are hereby amended by deleting the text “Term Loans” in each
instance in which it appears in said Sections and inserting the text “New Term
Loans” in lieu thereof.

 

16. The definitions of “Minimum Borrowing Amount”, “Net Cash Proceeds”, and
“Tranche” appearing in Section 11 of the Credit Agreement are hereby amended by
deleting the text “Term Loans” in each instance in which it appears in said
definitions and inserting the text “New Term Loans” in lieu thereof.

 

17. The definition of “Adjusted Excess Cash Flow” appearing in Section 11 of the
Credit Agreement is hereby amended by inserting the text “or a Scheduled
Repayment (as defined in this Agreement as in effect immediately prior to the
First Amendment Effective Date) under Section 4.02(b) (as such Section is in
effect immediately prior to the First Amendment Effective Date)” immediately
after the text “4.02(b)” appearing in said definition.

 

18. The definition of “Applicable Margin” appearing in Section 11 of the Credit
Agreement is hereby amended to read in its entirety as follows:

 

“Applicable Margin” initially shall mean a percentage per annum equal to (A) (i)
in the case of Revolving Loans maintained as (x) Base Rate Loans, 2.25% and (y)
Eurodollar Loans, 3.25% and (ii) in the case of Swingline Loans, 2.25% and (B)
in the case of New Term Loans maintained as (x) Base Rate Loans, 1.75% and (y)
Eurodollar Loans, 2.75%. From and after each day of delivery of any certificate
delivered in accordance with the first sentence of the following paragraph
indicating a different margin for a given eligible Tranche of Loans than that
described in the immediately preceding sentence (each, a “Start Date”) to and
including the applicable End Date described below, the Applicable Margin for

 

-6-



--------------------------------------------------------------------------------

such Tranche of Loans shall (subject to any adjustment pursuant to the
immediately succeeding paragraph) be that set forth below opposite the Total
Leverage Ratio indicated to have been achieved in any certificate delivered in
accordance with the following sentence:

 

Total Leverage

Ratio

--------------------------------------------------------------------------------

   Revolving Loan
Eurodollar
Margin


--------------------------------------------------------------------------------

   

Revolving
Loan / Swingline
Loan Base

Rate Margin

--------------------------------------------------------------------------------

    New Term Loan
Eurodollar
Margin


--------------------------------------------------------------------------------

    New Term Loan
Base Rate
Margin


--------------------------------------------------------------------------------

 

Equal to or greater than 2.25:1.0 but less

than 2.5:1.0

   3.00 %   2.00 %   N/A     N/A  

Equal to or greater than 2.0:1.0 but less

than 2.25:1.0

   3.00 %   2.00 %   2.50 %   1.50 %

Equal to or greater than 1.5:1.0 but less

than 2.0:1.0

   2.75 %   1.75 %   2.50 %   1.50 %

Equal to or greater than 1.0:1.0 but less

than 1.5:1.0

   2.50 %   1.50 %   2.50 %   1.50 %

Less than 1.0:1.0

   2.25 %   1.25 %   2.50 %   1.50 %

 

The Total Leverage Ratio shall be determined based on the delivery of a
certificate of the Borrower by an Authorized Officer of the Borrower to the
Administrative Agent (with a copy to be sent by the Administrative Agent to each
Lender), within 45 days of the last day of any fiscal quarter of the Borrower,
which certificate shall set forth the calculation of the Total Leverage Ratio as
at the last day of the Test Period ended immediately prior to the relevant Start
Date (but determined on a Pro Forma Basis to give effect to any Permitted
Acquisition or Subsidiary Redesignation effected on or prior to the date of the
delivery of such certificate) and the Applicable Margins for a given eligible
Tranche of Loans which shall be thereafter applicable (until same are changed or
cease to apply in accordance with the following sentences); provided that at the
time of the consummation of any Permitted Acquisition or Subsidiary
Redesignation or any issuance of Permitted Debt or Disqualified Preferred Stock,
an Authorized Officer of the Borrower shall deliver to the Administrative Agent
a certificate setting forth the calculation of the Total Leverage Ratio on a Pro
Forma Basis as of the last day of the last Calculation Period ended prior to the
date on which such Permitted Acquisition or Subsidiary Redesignation is
consummated or such Permitted Debt or Disqualified Preferred Stock is/are issued
for which financial statements have been made available (or were required to be
made available) pursuant to Section 8.01(b) or (c), as the case may be, and the
date of such consummation shall be deemed to be a Start Date and the Applicable
Margins for each eligible Tranche of Loans which shall be thereafter applicable
(until same

 

-7-



--------------------------------------------------------------------------------

are changed or cease to apply in accordance with the following sentence) shall
be based upon the Total Leverage Ratio as so calculated. The Applicable Margins
for each eligible Tranche of Loans as so determined shall apply, except as set
forth in the succeeding sentence, from the relevant Start Date to the earliest
of (x) the date on which the next certificate is delivered to the Administrative
Agent, (y) the date on which the next Permitted Acquisition or Subsidiary
Redesignation is consummated or Permitted Debt or Disqualified Preferred Stock
is/are issued or (z) the date which is 45 days following the last day of the
Test Period in which the previous Start Date occurred (such earliest date, the
“End Date”), at which time, if no certificate has been delivered to the
Administrative Agent indicating an entitlement to new Applicable Margins for the
respective eligible Tranche of Loans (and thus commencing a new Start Date), the
Applicable Margins for such Tranche of Loans shall be those set forth in the
first sentence of this definition (such Applicable Margins as so determined, the
“Highest Applicable Margins”). Notwithstanding anything to the contrary
contained above in this definition, (i) the Applicable Margins for each Tranche
of Loans shall be the Highest Applicable Margins (x) at all times during which
there shall exist any Default or Event of Default and (y) prior to the date of
delivery of the financial statements pursuant to Section 8.01(c) for the fiscal
quarter of the Borrower ended closest to September 30, 2003 and (ii) unless a
Default or Event of Default exists (in which case the Applicable Margin set
forth in the first sentence of this definition shall apply), upon the receipt by
the Borrower of the Applicable Credit Rating (and for so long as the Applicable
Credit Rating is in effect), the Applicable Margin with respect to New Term
Loans maintained as (I) Base Rate Loans, shall be 1.50% and (II) Eurodollar
Loans, shall be 2.50%.”

 

19. The definition of “Borrowing” appearing in Section 11 of the Credit
Agreement is hereby amended by (i) inserting the text “(x)” immediately after
the text “provided, that” appearing in said definition and (ii) inserting the
text “and (y) the term “Borrowing” shall include the consolidated “borrowing” of
New Term Loans pursuant to the simultaneous conversion of Term Loans and the
incurrence of Additional New Term Loans on the First Amendment Effective Date on
the terms provided in Section 1.01(e)” immediately prior to the period appearing
at the end of said definition.

 

20. The definition of “Commitment” appearing in Section 11 of the Credit
Agreement is hereby amended by inserting the text “, New Term Loan Commitment”
immediately after the text “Term Loan Commitment” appearing in said definition.

 

21. The definition of “Loan” appearing in Section 11 of the Credit Agreement is
hereby amended by deleting the text “Term Loan” appearing in said definition and
inserting the text “New Term Loan” in lieu thereof.

 

22. The definition of “Maturity Date” appearing in Section 11 of the Credit
Agreement is hereby amended by deleting the text “Term Loan Maturity Date”
appearing in said definition and inserting the text “New Term Loan Maturity
Date” in lieu thereof.

 

-8-



--------------------------------------------------------------------------------

23. The definition of “Note” appearing in Section 11 of the Credit Agreement is
hereby amended by deleting the text “Term Note” appearing in said definition and
inserting the text “New Term Note” in lieu thereof.

 

24. The definition of “Qualified Preferred Stock” appearing in Section 11 of the
Credit Agreement is hereby amended by deleting the text “Term Loan Maturity
Date” appearing in said definition and inserting the text “New Term Loan
Maturity Date” in lieu thereof.

 

25. The definition of “Required Lenders” appearing Section 11 of the Credit
Agreement is hereby amended by (i) inserting the text “, New Term Loans”
immediately preceding the text “and Revolving Loan Commitments” appearing in
said definition and (ii) inserting the text “and New Term Loans” immediately
preceding the reference to “Non-Defaulting Lenders” appearing in clause (i) of
said definition.

 

26. Section 11 of the Credit Agreement is hereby further amended by inserting in
the appropriate alphabetical order the following new definitions:

 

“Additional New Term Loans” shall have the meaning provided in Section 1.01(e).

 

“Applicable Credit Rating” shall mean the Borrower has received a long-term
senior secured debt rating of both (x) BB- or better from S&P and (y) Ba3 or
better from Moody’s, it being understood and agreed that (I) if (a) the rating
system of Moody’s and/or S&P shall change, or (b) if any such rating agency
shall cease to be in the business of rating corporate debt obligations, or (c)
if both Moody’s and S&P shall fail to have a rating outstanding (other than by
reason of the circumstances referred to in clause (II) below), the Borrower and
the Lenders shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the applicable
rating shall be determined by reference to the ratings most recently in effect
prior to such change or cessation and (II) if either S&P or Moody’s fails to
have outstanding at any time a rating due to the failure by the Borrower to
provide requested information to, or otherwise to fully cooperate with, such
rating agency in establishing a rating, the Applicable Credit Rating shall not
have been achieved, provided that (x) in the event no ratings are outstanding
pursuant to clause (I)(c) above (and clause (II) above is not applicable), and
(y) the Borrower and the Lenders are unable through good faith negotiations to
amend this definition to reflect the unavailability of ratings from such rating
agencies within 45 days of such ratings ceasing to be available, then the
Applicable Credit Rating shall not have been achieved.

 

“Consenting Term Lender” shall mean each Lender holding outstanding Term Loans
that has theretofore executed and delivered a counterpart of the First Amendment
to the Administrative Agent on or prior to 5:00 P.M. (New York

 

-9-



--------------------------------------------------------------------------------

time) on the later to occur of November 17, 2003 or the First Amendment
Effective Date.

 

“Converted Term Loans” shall have the meaning provided in Section 1.01(e).

 

“Existing Term Loan Borrowing” shall have the meaning provided in Section
1.01(e).

 

“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of November 17, 2003.

 

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.

 

“New Term Loan” shall have the meaning provided in Section 1.01(e).

 

“New Term Loan Borrowing Amount” shall mean, with respect to each Lender, the
amount set forth opposite such Lender’s name in Schedule I directly below the
column entitled “New Term Loan Borrowing Amount”, as the same may be (x) reduced
from time to time as a result of prepayments and repayments pursuant to Section
4.01, 4.02 and/or 10 or (y) adjusted from time to time as a result of
assignments of New Term Loans to or from such Lender pursuant to Section 1.13 or
13.04(b).

 

“New Term Loan Commitment” shall mean, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule I directly below the column
entitled “New Term Loan Commitment,” as the same may be reduced or terminated
pursuant to Section 3.03 and/or 10 or otherwise modified pursuant to Section
1.13 and/or 13.04(b).

 

“New Term Loan Maturity Date” shall mean June 10, 2010.

 

“New Term Note” shall have the meaning provided in Section 1.05(a).

 

“Non-Consenting Term Lender” shall mean each Lender that is not a Consenting
Term Lender.

 

“Term Loan Conversion” shall have the meaning provided in Section 1.01(e).

 

“Total New Term Loan Commitment” shall mean, at any time, the sum of the New
Term Loan Commitments of each of the Lenders at such time.

 

27. Section 13.04(b) of the Credit Agreement is hereby amended by deleting the
text “Term Loans” in each instance where it appears in said Section and
inserting the text “New Term Loans” in lieu thereof.

 

-10-



--------------------------------------------------------------------------------

28. Exhibit A-1 to the Credit Agreement is hereby amended by deleting the text
“[Term Loans]” appearing in said Exhibit and inserting the text “[New Term
Loans]” in lieu thereof.

 

29. The Credit Agreement is hereby further amended by adding Exhibit B-4 thereto
in the form of Exhibit B-4 attached hereto.

 

30. Exhibit K to the Credit Agreement is hereby amended by deleting same in its
entirety and inserting in lieu thereof a new Exhibit K in the form of Exhibit K
attached hereto.

 

31. Schedule I to the Credit Agreement is hereby amended by deleting same in its
entirety and inserting in lieu thereof a new Schedule I in the form of Schedule
I attached hereto.

 

II. Miscellaneous Provisions.

 

1. In order to induce the Lenders to enter into this First Amendment, the
Borrower hereby represents and warrants that (i) no Default or Event of Default
exists as of the First Amendment Effective Date after giving effect to this
First Amendment, (ii) all of the representations and warranties contained in the
Credit Agreement or the other Credit Documents are true and correct in all
material respects on the First Amendment Effective Date after giving effect to
this First Amendment, with the same effect as though such representations and
warranties had been made on and as of the First Amendment Effective Date (it
being understood that any representation or warranty made as of a specific date
shall be true and correct in all material respects as of such specific date) and
(iii) concurrently with the effectiveness of this First Amendment, the proceeds
of the Additional New Term Loans shall be immediately applied by the Borrower to
repay all outstanding Term Loans of Non-Consenting Term Lenders (if any).

 

2. This First Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

 

3. This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Borrower and the Administrative Agent.

 

4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

 

-11-



--------------------------------------------------------------------------------

5. This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

 

(i) the Borrower, each other Credit Party, Lenders constituting the Required
Lenders, and each Lender with a New Term Loan Commitment and/or converting Term
Loans into Converted Term Loans pursuant to the Term Loan Conversion shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile transmission) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: May
Yip (facsimile number 212-354-8113);

 

(ii) there shall have been delivered to the Administrative Agent for the account
of each Consenting Term Lender and each Lender with a New Term Loan Commitment
which has requested same, an appropriate New Term Note executed by the Borrower
in each case in the amount, maturity and otherwise as provided in the Credit
Agreement; and

 

(iii) (x) all accrued and unpaid interest on all Term Loans shall have been paid
in full (regardless of whether or not the Credit Agreement otherwise requires a
payment of such interest at such time), (y) all fees, costs and expenses with
respect to the Term Loans shall have been paid in full and (z) the principal of
all outstanding Term Loans of Non-Consenting Term Lenders shall have been repaid
in full; and

 

(iv) there shall have been delivered to Administrative Agent copies of
resolutions of the board of directors of each Credit Party approving and
authorizing the execution, delivery and performance of this First Amendment and
the Credit Documents as amended by this First Amendment, certified as of the
First Amendment Effective Date by the corporate secretary or an assistant
secretary of such Credit Party as being in full force and effect without
modification or amendment;

 

provided however that in the event that the requirements of clause (iv) of this
Section 5 are not satisfied on the date that all of the other conditions set
forth in this Section 5 shall have been satisfied, this First Amendment shall
nevertheless be deemed to have become effective and the First Amendment
Effective Date shall be deemed to have occurred, provided that the Borrower
shall cause each such Credit Party to deliver the resolutions referred to in
clause (iv) of this Section 5 which were not delivered to the Administrative
Agent on the First Amendment Effective Date within 15 calendar days following
the First Amendment Effective Date. Any failure to comply with the provisions of
the immediately preceding proviso by a Credit Party shall be deemed to be an
Event of Default for all purposes of the Credit Agreement.

 

6. By executing and delivering a copy hereof, each Credit Party hereby agrees
that all Loans (including, without limitation, the New Term Loans) shall be
fully guaranteed pursuant to the Subsidiaries Guaranty in accordance with the
terms and provisions thereof and shall be fully secured pursuant to the Security
Documents.

 

7. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby.

 

*        *        *

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

PACER INTERNATIONAL, INC.

By:

 

/s/ LC Yarberry

--------------------------------------------------------------------------------

   

Name: LC Yarberry

   

Title:   EVP

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

Individually and as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

PACER INTERNATIONAL, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

Individually and as Administrative Agent

By:

 

/s/    MARGUERITE SUTTON

--------------------------------------------------------------------------------

   

Name: Marguerite Sutton

   

Title: Vice President



--------------------------------------------------------------------------------

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing First Amendment, hereby
consents to the entering into of the First Amendment and agrees to the
provisions thereof (including, without limitation, Part II, Section 6 thereof).

 

CONEX GLOBAL LOGISTICS SERVICES, INC.

PACER CARTAGE, INC.

PACER GLOBAL LOGISTICS, INC.

RF INTERNATIONAL, LTD.

PACIFIC MOTOR TRANSPORT COMPANY

INTERMODAL CONTAINER SERVICE, INC.

MANUFACTURERS CONSOLIDATION SERVICE OF CANADA, INC.

OCEAN WORLD LINES, INC.

S&H LEASING, INC.

S&H TRANSPORT, INC.

By:  

/s/ LC Yarberry

 

--------------------------------------------------------------------------------

   

Name: LC Yarberry

   

Title:   EVP